                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VINCENT KEITH BELL,                                Case No. 18-cv-01245-SI
                                   8                    Plaintiff,
                                                                                            ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                            Re: Dkt. No. 26
                                  10     WILLIAMS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed an ex parte request for an extension of the deadline to file a dispositive

                                  14   motion. Upon due consideration of the request and the accompanying declaration of attorney

                                  15   Rebecca Bers, the court GRANTS the request. Docket No. 26. The court now sets the following

                                  16   new briefing schedule for dispositive motions: Defendants must file and serve their dispositive

                                  17   motion no later than April 3, 2020. Plaintiff must file and serve on defense counsel his opposition

                                  18   to the dispositive motion no later than May 1, 2020. Defendants must file and serve their reply brief

                                  19   (if any) no later than May 15, 2020.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 22, 2020

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
